It is apparent from the record that there was conflicting testimony on issues material to the case, and we are of the opinion that the judge of the trial court should have denied the motion for an instructed verdict in favor of the defendant at the conclusion of all the testimony, as he did when a similar motion was made after the introduction of the testimony on behalf of the plaintiff. See Pendarvis v. Pfeifer, 132 Fla. 724,182 South. Rep. 307.
The judgment is reversed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
  WHITFIELD, P. J., concurs in opinion and judgment. *Page 231
Justice BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.